Citation Nr: 1537323	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to increased rating for post-traumatic stress disorder (PTSD) in excess of 30 percent prior to June 5, 2013, and in excess of 70 percent as of that date.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities prior to January 16, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He served in Vietnam, and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran did not appeal the effective date assigned for TDIU in the October 2014 rating decision.  Nonetheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal, such as in the instant case.  Accordingly, the Board finds that it has jurisdiction over the issue of entitlement to a TDIU prior to the current effective date. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  

The Veteran, in a July 2015 brief from his representative, alleges that 

. . . he has reported treatment on several occasions but it is not clear that the AOJ has ensured all relevant VAMC mental health reports are of record.  The veteran has identified additional medical evidence, but no attempt has been made to procure that documentation.  (Appellant's Brief, page 7.)

The most recent VAMC mental health reports on record are dated November 2010.  Therefore, remand is warranted in order to procure any additional records.  Moreover, the Veteran should be asked to identify all private medical providers who have treated him for his PTSD and any records not already associated with the record should be obtained by the AOJ.

A remand of the issue of TDIU is warranted because it is inextricably intertwined with the issue of increased rating for the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA treatment (dated from November 2010 to the present) or any private medical treatment not already of record, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then readjudicate the appeal to include entitlement to a TDIU prior to the current effective date.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

